        Case 1:19-cr-00373-PGG Document 312 Filed 03/31/21 Page 1 of 1




                                   March 31, 2021

Via ECF
Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

       Re:    United States v. Avenatti, No. S1 19 Cr. 373 (PGG)
              Letter of Correction Regarding Proposed Adjournment

Dear Judge Gardephe

       In the letter motion undersigned counsel filed yesterday requesting an adjournment of
Mr. Avenatti’s sentencing date, we proposed June 28, 2021, as one of the dates for a
rescheduled sentencing. Undersigned counsel (Srebnick) overlooked that Mr. Avenatti has a
status conference scheduled at 8:00am on that date in his California case. Therefore, we
respectfully propose that Mr. Avenatti’s sentencing date be scheduled on June 23-25, 2021,
or June 29-30, 2021 and not on June 28.
       Thank you for your understanding and consideration of this request.
                                          Respectfully Submitted,
                                          /s Scott Srebnick
                                          Scott A. Srebnick
                                          E. Danya Perry

cc: Government Counsel
